Citation Nr: 0118670	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied the 
veteran's request for an increased rating for his left knee 
chondromalacia patella, evaluated at 0 percent disabling; 
denied the veteran's request for an increased rating for his 
lumbar disc disease, evaluated at 20 percent disabling; 
granted entitlement to nonservice-connected pension; denied 
entitlement to a special monthly pension based on the need 
for aid and attendance; and granted entitlement to a special 
monthly pension by reason of the veteran being housebound.

In December 1999, the veteran filed a notice of disagreement 
only on the issues of his left knee chondromalacia patella 
and his lumbar disc disease.  He also requested an increased 
rating for his service-connected right knee chondromalacia 
patella.  In a rating decision dated in April 2000, the RO 
denied service connection for a chronic bowel disorder; 
increased the rating of the veteran's right knee 
chondromalacia patella from 0 percent disabling to 10 percent 
disabling; increased the rating of the veteran's left knee 
chondromalacia patella from 0 percent disabling to 10 percent 
disabling; and continued the evaluation of the veteran's 
lumbar disc disease at 20 percent disabling.  The veteran did 
not appeal the decision as to chondromalacia patella of the 
right knee, therefore this issue is not currently before the 
Board.  (As for the claim of service connection for a chronic 
bowel disorder, this matter will be discussed in the body of 
the remand, which follows.)

Although the increased rating for the veteran's left knee 
chondromalacia patella represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal and thus the Board continues to address 
the issue herein.

In September 2000, the veteran perfected his appeal to the 
Board on the issues of his left knee chondromalacia patella 
and lumbar disc disease.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

Following a review of the evidence of record, the Board finds 
that the medical record regarding the veteran's claims for 
increased ratings for his service-connected lumbar disc 
disease and left knee chondromalacia patella is inadequate.  
Although the veteran was afforded a VA examination in March 
2000, that examination was primarily concerned with 
evaluating his right knee condition, an issue which is not 
before the Board.  The evaluation of the left knee was 
insufficient for the purpose of the Board rendering a 
decision on this claim.  Moreover, the examination lacked any 
discussion of the veteran's lumbar disc disease.  

The medical record also contains VA treatment records, 
including records from a period of hospitalization in August 
1998.  However, this evidence does not sufficiently address, 
for example, the level of instability of the veteran's left 
knee, nor does it address the functional impairment due to 
pain of the veteran's lumbar spine.  In sum, the medical 
evidence on file provides an insufficient basis upon which to 
rate the veteran's disabilities.

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that an examination 
conducted two years prior to a Board decision was too remote 
to constitute a contemporaneous examination).  The Board 
finds that a contemporaneous examination of the veteran's 
lumbar spine and left knee is needed in this case to make a 
proper determination of the veteran's claims for increased 
ratings.

Additionally, it is noted that the RO denied the veteran's 
claim of service connection for a bowel disorder in an April 
2000 decision.  In September 2000, the veteran filed a timely 
notice of disagreement, arguing that his service-connected 
lumbosacral condition had been impacting his bowel disorder.  
As the veteran has not yet been furnished with an initial 
statement of the case, appropriate action must be taken.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to furnish the names and addresses 
of all VA and non-VA medical providers who 
have treated him for low back and/or left 
knee disabilities in 1997 and onward, 
including but not limited to the VA 
facilities in Anchorage, Alaska and 
Seattle, Washington, Louise L. Kralick, 
M.D., of Anchorage, Alaska, and Providence 
Hospital of Anchorage, Alaska.  The RO 
should then contact the identified sources 
and obtain copies of the records, 
following the procedures of 38 C.F.R. § 
3.159.

2.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
current severity of his service-connected 
lumbar disc disease and left knee 
chondromalacia patella.  With particular 
regard to the veteran's lumbar disc 
disease, any symptomatology that is 
attributable to his 1987 and 1996 motor 
vehicle accidents should be specified, if 
at all possible.  The examiner should 
review the claims folder, including this 
remand, prior to completing the 
examination report. 

3.  The RO should issue the veteran a 
statement of the case with respect to his 
claim of service connection for a chronic 
bowel disorder, claimed as secondary to a 
service-connected back disability, to 
include notification of the need to 
timely file a substantive appeal to 
perfect his appeal on this issue.  If the 
veteran perfects the appeal for the claim 
of service connection for a chronic bowel 
disorder, the case should be returned to 
the Board so that it may conduct 
appellate review on this issue. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  The RO should readjudicate the 
veteran's claims for increased ratings.  
If the benefit being sought by the veteran 
is not resolved to his satisfaction, he 
and his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The veteran, 
however, has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


